Citation Nr: 0824434	
Decision Date: 07/22/08    Archive Date: 07/30/08

DOCKET NO.  06-29 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for claimed basal cell 
carcinoma and shingles, originally claimed as skin growths 
and lesions, due to Agent Orange Exposure. 



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1967 to 
December 1970. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision issued by 
the RO.

During the pendency of the appeal, the issue of entitlement 
to service connection for post-traumatic disorder was granted 
by a July 2006 RO rating decision; therefore, that benefit 
has been fully granted, and that issue is no longer before 
the Board.  

In an October 2007 statement, the veteran requested a Central 
Office Board hearing in Washington, DC.  The veteran was 
notified in November 2007 that he was scheduled for a hearing 
in February 2008; however, he failed to appear.  Therefore, 
the Board finds that the veteran essentially waived his right 
to a hearing.  See 38 C.F.R. § 20.702.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for skin growths and lesions on both a direct service 
connection basis and on a presumptive basis due to Agent 
Orange Exposure.  The Board notes that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  See 38 C.F.R. §§ 3.307(a)(6)(iii); see also 
VAOPGCPREC 7-93.  

In this case, the veteran served in Thailand and not in the 
Republic of Vietnam. However, in the October 2007 
Supplemental Statement of the Case, the RO conceded the fact 
that though the veteran did not serve in the Republic of 
Vietnam that he was exposed to Agent Orange.  The RO's 
rationale for this concession was that the veteran served 
with in five miles of the Ho Chi Minh trail and that there 
was a "reasonable probability" that he was exposed to Agent 
Orange.  In view of this, the Board has determined that this 
case need not be stayed pursuant to the resolution of Haas v. 
Nicholson, 20 Vet. App. 257 (2006)

The presumptions for diseases related to Agent Orange 
exposure, codified in 38 U.S.C.A. § 1116 and 38 C.F.R. §§ 
3.307 and 3.309, are based on an analysis of scientific 
evidence.  The presumption only exists for those diseases 
listed in 38 C.F.R. §§ 3.307 and 3.309(e).

Nevertheless, the veteran has also asserted that he is 
entitled to service connection on a direct basis.  
Notwithstanding the presumption, a claimant can establish 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  
After careful review of his service medical records the Board 
notes that the veteran did have in-service skin lesions.  As 
recently as December 2006, the veteran had benign lesions 
removed from his body; however, the record is unclear if the 
veteran has any current skin lesions.  Therefore, the Board 
finds that the RO should arrange for a VA examination in 
order to determine the nature and likely etiology of any 
current skin disorders.  See 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the veteran about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the veteran.

The veteran should also be notified that, 
in cases where service connection is 
granted, both a disability evaluation and 
an effective date for that evaluation 
will be granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R.  § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.  

3.  The veteran should be scheduled for a 
VA examination to ascertain the nature 
and likely etiology of the claimed skin 
disorder.  The entire claims file must be 
made available to the examiner, and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on the claims file review and the 
examination findings, the examiner should 
opine as to whether the veteran's claimed 
skin disorder is at least as likely as 
not (e.g., a 50 percent or greater 
probability) related to his in-service 
skin symptoms. 

The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached.  

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issue on appeal should be readjudicated 
in light of all the evidence of record.  
If the benefit sought on appeal remains 
denied, the RO should furnish the veteran 
and his representative with an 
Supplemental Statement of the Case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response.  

Then, if appropriate, the case should be returned to the 
Board.  The veteran has the right to submit additional 
evidence and argument on this matter.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, 
Board of Veterans' Appeals  

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

